    Case 19-30628   Doc 15-3   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
EXHIBIT "C"                           C Page 1 of 4
Case 19-30628   Doc 15-3   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  C Page 2 of 4
Case 19-30628   Doc 15-3   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  C Page 3 of 4
Case 19-30628   Doc 15-3   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  C Page 4 of 4
